PER CURIAM.
The court is satisfied that the appeal in this case is wholly frivolous and was taken for the purpose of delay. Moreover the facts are such as to move us to award to the trustee of the debtor and to the trustees of Midland Utilities Company, as appellees, damages for the expense and delay occasioned by the appeal as we are empowered to do by Sec. 1010, Rev.Stats., 28 U.S.C. A. § 878. Compare Deming v. Carlisle Packing Co., 1912, 226 U.S. 102, 33 S.Ct. 80, 57 L.Ed. 140; Slaker v. O’Connor, 1929, 278 U.S. 188, 49 S.Ct. 158, 73 L.Ed. 258. Accordingly the appeal is dismissed and the said trustees as appellees are awarded as damages the cost of printing their brief and appendix in support of their motion to dismiss the appeal and in addition thereto the sum of $1,000 on account of the counsel fees incurred by them in connection with the appeal.